Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Joseph
Levin (“Executive”) and IAC/InterActiveCorp, a Delaware corporation (the
“Company”), and is effective November 21, 2017 (the “Effective Date”).

 

WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

 

1A.                             EMPLOYMENT.  During the Term (as defined below),
the Company shall employ Executive, and Executive shall be employed, as Chief
Executive Officer of the Company.  During Executive’s employment with the
Company, Executive shall do and perform all services and acts necessary or
advisable to fulfill the duties and responsibilities as are commensurate and
consistent with Executive’s position and shall render such services on the terms
set forth herein.  During Executive’s employment with the Company, Executive
shall report directly to (a) the Chairman and Senior Executive of the Company,
so long as Barry Diller holds those positions, or (b) if Mr. Diller ceases to
service as Chairman and Senior Executive of the Company, to the Board of
Directors of the Company (the “Board”) (clauses (a) and (b) hereinafter referred
to as the “Reporting Officer”).  Executive shall have such powers and duties
with respect to the Company as may reasonably be assigned to Executive by the
Reporting Officer, to the extent consistent with Executive’s position. 
Executive agrees to devote all of Executive’s working time, attention and
efforts to the Company and to perform the duties of Executive’s position in
accordance with the Company’s policies as in effect from time to time. Executive
may (i) participate in civic and charitable activities and, with the consent of
the Reporting Officer, corporate boards of directors unrelated to the Company
and (ii) manage his and his immediate family’s personal investments, so long as
such activities do not conflict with or interfere with Executive’s performance
of his duties hereunder or compete with or present an actual or apparent
conflict of interest for the Company, which shall be determined by the General
Counsel of IAC in his/her good faith judgment. Executive’s principal place of
employment shall be at the Company’s offices located in New York, New York.

 

2A.                             TERM.  The term of this Agreement shall be three
(3) years from the Effective Date (the “Initial Term”); provided, however, that
certain terms and conditions herein may specify a greater period of
effectiveness.  On the third anniversary of the Effective Date and on each
anniversary of the Effective Date thereafter, the term shall be extended for
successive one year terms automatically (each successive one year renewal term
together with the Initial Term, the “Term”), unless either party hereto shall
provide written notice to the other party not less than 90 days prior to the end
of the applicable Term that it does not wish to renew this Agreement (a “Notice
of Non-Renewal”). Notwithstanding any other provision of this Agreement to the
contrary, Executive’s employment with the Company is “at-will” and may be
terminated at any

 

--------------------------------------------------------------------------------


 

time for any reason or no reason, with or without cause, by the Company (subject
to compliance with the provisions of Section 1 of the Standard Terms and
Conditions attached hereto).  During the Term, Executive’s right to payments
upon certain terminations of employment is governed by Section 1(d) of the
Standard Terms and Conditions attached hereto.

 

3A.                             COMPENSATION.

 

(a)                                 BASE SALARY.  During the period that
Executive is employed with the Company hereunder, the Company shall pay
Executive an annual base salary of $1,000,000 (the “Base Salary”), payable in
equal biweekly installments (or, if different, in accordance with the Company’s
payroll practice as in effect from time to time).  For all purposes under this
Agreement, the term “Base Salary” shall refer to the Base Salary as in effect
from time to time.

 

(b)                                 DISCRETIONARY BONUS.  During the period that
Executive is employed with the Company hereunder, Executive shall be eligible to
receive discretionary annual bonuses (the “Annual Bonuses”).  The Annual Bonuses
shall in all cases to be determined by the Compensation and Human Resources
Committee of the Board of Directors of the Company (the “Compensation
Committee”) in its sole discretion, based on the factors it deems relevant.

 

(c)                                  BENEFITS.  From the Effective Date through
the date of termination of Executive’s employment with the Company for any
reason, Executive shall be entitled to participate in any welfare, health and
life insurance and defined contribution benefit programs as may be adopted from
time to time by the Company on the same basis as that provided to similarly
situated employees of the Company.  Without limiting the generality of the
foregoing, Executive shall be entitled to the following benefits:

 

(i)                                     Reimbursement for Business Expenses. 
During the period that Executive is employed with the Company hereunder, the
Company shall reimburse Executive for all reasonable, necessary and documented
expenses incurred by Executive in performing Executive’s duties for the Company,
on the same basis as similarly situated employees generally and in accordance
with the Company’s policies as in effect from time to time;

 

(ii)                                  Vacation.  During the period that
Executive is employed with the Company hereunder, Executive shall be entitled to
paid vacation each year, in accordance with the plans, policies, programs and
practices of the Company applicable to similarly situated employees of the
Company generally; and

 

(iii)                               Travel.  During the period that Executive is
employed with the Company hereunder, Executive is encouraged to travel, for both
business and personal purposes, on corporate aircraft.  The incremental cost to
the Company of Executive’s travel for personal purposes shall be treated as
compensation to Executive and shall be taken into account by the Committee in
establishing Executive’s overall compensation package.

 

(d)                                 GRANT OF IAC EQUITY AWARDS.  During the
Term, Executive will be eligible to receive grants of Company equity awards as
determined by the Compensation Committee in its sole discretion, based on the
factors it deems relevant.

 

2

--------------------------------------------------------------------------------


 

4A.                             NOTICES.  All notices and other communications
under this Agreement shall be in writing and shall be given by first-class mail,
certified or registered with return receipt requested, or by hand delivery, or
by overnight delivery by a nationally recognized carrier, in each case to the
applicable address set forth below, and any such notice is deemed effectively
given when received by the recipient (or if receipt is refused by the recipient,
when so refused):

 

If to the Company:

IAC/InterActiveCorp

 

555 West 18th Street, 6th Floor

 

New York, NY 10011

 

Attention: General Counsel

 

 

If to Executive:

At the most recent address for Executive on file at the Company.

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

5A.                             GOVERNING LAW; JURISDICTION.  This Agreement and
the legal relations thus created between the parties hereto (including, without
limitation, any dispute arising out of or related to this Agreement) shall be
governed by and construed under and in accordance with the internal laws of the
State of New York without reference to its principles of conflicts of laws.  Any
such dispute will be heard and determined before an appropriate federal court
located in the State of New York in New York County, or, if not maintainable
therein, then in an appropriate New York state court located in New York County,
and each party hereto submits itself and its property to the non-exclusive
jurisdiction of the foregoing courts with respect to such disputes.  The parties
hereto acknowledge and agree that this Agreement was executed and delivered in
the State of New York, that the Company is headquartered in New York City and
that, in the course of performing duties hereunder for the Company, Executive
shall have multiple contacts with the business and operations of the Company, as
well as other businesses and operations in the State of New York, and that for
those and other reasons this Agreement and the undertakings of the parties
hereunder bear a reasonable relation to the State of New York.  Each party
hereto (i) agrees that service of process may be made by mailing a copy of any
relevant document to the address of the party set forth above, (ii) waives to
the fullest extent permitted by law any objection which it may now or hereafter
have to the courts referred to above on the grounds of inconvenient forum or
otherwise as regards any dispute between the parties hereto arising out of or
related to this Agreement, (iii) waives to the fullest extent permitted by law
any objection which it may now or hereafter have to the laying of venue in the
courts referred to above as regards any dispute between the parties hereto
arising out of or related to this Agreement and (iv) agrees that a judgment or
order of any court referred to above in connection with any dispute between the
parties hereto arising out of or related to this Agreement is conclusive and
binding on it and may be enforced against it in the courts of any other
jurisdiction.

 

6A.                             COUNTERPARTS.  This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

 

7A.                             STANDARD TERMS AND CONDITIONS.  Executive
expressly understands and acknowledges that the Standard Terms and Conditions
attached hereto are incorporated herein by

 

3

--------------------------------------------------------------------------------


 

reference, deemed a part of this Agreement and are binding and enforceable
provisions of this Agreement.  References to “this Agreement” or the use of the
term “hereof” shall refer to this Agreement and the Standard Terms and
Conditions attached hereto, taken as a whole.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement on November 21, 2017.

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

 

/s/ Gregg Winiarski

 

By:

Gregg Winiarski

 

Title:

Executive Vice President, General Counsel

 

 

 

 

/s/ Joseph Levin

 

JOSEPH LEVIN

 

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS

 

1.                                      TERMINATION OF EXECUTIVE’S EMPLOYMENT.

 

(a)                                 DEATH.  In the event Executive’s employment
hereunder is terminated by reason of Executive’s death, (i) the Company shall
pay Executive’s designated beneficiary or beneficiaries, within thirty (30) days
of Executive’s death in a lump sum in cash, (A) Executive’s Base Salary through
the end of the month in which death occurs and (B) any other Accrued Obligations
(as defined in paragraph 1(f) below), and (ii) Executive’s estate shall be
entitled to the rights and benefits described in Section 1(d)(iv) and (v);
provided that for purposes of this section (a)(ii) the benefits described in
Section 1(d)(iv) shall also be applicable to Pre-Existing Awards.

 

(b)                                 DISABILITY.  If, as a result of Executive’s
incapacity due to physical or mental illness (“Disability”), Executive shall
have been absent from the full-time performance of Executive’s duties with the
Company for a period of four (4) consecutive months and, within thirty (30) days
after written notice is provided to Executive by the Company (in accordance with
Section 4A hereof), Executive shall not have returned to the full-time
performance of Executive’s duties, Executive’s employment under this Agreement
may be terminated by the Company for Disability.  During any period prior to
such termination during which Executive is absent from the full-time performance
of Executive’s duties with the Company due to Disability, the Company shall
continue to pay Executive’s Base Salary at the rate in effect at the
commencement of such period of Disability, offset by any amounts payable to
Executive under any disability insurance plan or policy provided by the
Company.  Upon termination of Executive’s employment due to Disability, the
Company shall pay Executive within thirty (30) days of such termination
(i) Executive’s Base Salary through the end of the month in which termination
occurs in a lump sum in cash, offset by any amounts payable to Executive under
any disability insurance plan or policy provided by the Company; and (ii) any
other Accrued Obligations (as defined in paragraph 1(f) below).

 

(c)                                  TERMINATION FOR CAUSE.  Upon the
termination of Executive’s employment by the Company for Cause (as defined
below), the Company shall have no further obligation hereunder, except for the
payment of any Accrued Obligations (as defined in paragraph 1(f) below).  As
used herein, “Cause” shall mean:  (i) the plea of guilty or nolo contendere to,
or conviction for, the commission of a felony offense by Executive; provided,
however, that after indictment, the Company may suspend Executive from the
rendition of services, but without limiting or modifying in any other way the
Company’s obligations under this Agreement; provided, further, that Executive’s
employment shall be immediately reinstated if the indictment is dismissed or
otherwise dropped and there is not otherwise grounds to terminate Executive’s
employment for Cause; (ii) a material breach by Executive of a fiduciary duty
owed to the Company; provided that the Reporting Officer determines, in his/her
good faith discretion, that such material breach undermines his/her confidence
in Executive’s fitness to continue in his position, as evidenced in writing from
the Reporting Officer (it being understood that the determination as to whether
such material breach occurred is a question of fact and is not in the good faith
discretion of the Reporting Officer); (iii) a material breach by Executive of
any of the covenants made by Executive in Section 2 hereof; (iv) Executive’s
continued willful

 

--------------------------------------------------------------------------------


 

failure to perform, or gross neglect of, the material duties required by this
Agreement; or (v) a knowing and material violation by Executive of any Company
policy pertaining to ethics, wrongdoing or conflicts of interest; provided, that
in the case of conduct described in clauses (iii), (iv) or (v) above which is
capable of being cured, Executive shall have a period of ten (10) days after
Executive is provided with written notice thereof in which to cure.

 

(d)                                 RESIGNATION BY EXECUTIVE FOR GOOD REASON;
TERMINATION BY THE COMPANY OTHER THAN FOR CAUSE, DEATH, OR DISABILITY. If
Executive resigns for Good Reason (as defined below), or if Executive’s
employment hereunder is terminated prior to the expiration of the Term by the
Company for any reason other than Cause, Death or Disability, then:

 

(i)    the Company shall continue to pay to Executive the Base Salary through
the later of (x) the end of the then-current Term and (y) twelve (12) months
from the date of such termination or resignation (the longer of (x) and (y), the
“Severance Period”), such amount to be payable in equal biweekly installments
(or otherwise based on the Company’s payroll practice as in effect from time to
time) over the course of the Severance Period;

 

(ii)    the Company shall pay Executive within thirty (30) days of the date of
such termination in a lump sum in cash any Accrued Obligations (as defined in
paragraph 1(f) below);

 

(iii)     any compensation awards of Executive based on, or in the form of,
Company equity (e.g., stock options, restricted stock, restricted stock units or
similar instruments) listed on Schedule A to this Agreement (the “Pre-Existing
Awards”) that are outstanding and unvested at the time of such termination but
which would, but for a termination of employment, have vested during the
Severance Period shall vest as of the date of such termination of employment;

 

(iv)    any compensation awards of Executive based on, or in the form of,
Company equity (e.g., stock options, restricted stock, restricted stock units or
similar instruments), other than the Pre-Existing Awards, that are outstanding
and unvested at the time of such termination but which would, but for a
termination of employment, have vested during the twelve (12) month period
immediately following such termination of employment, shall vest as of the date
of such termination of employment; provided that any outstanding award with a
vesting schedule that would, but for a termination of employment, have resulted
in a smaller percentage (or none) of the award being vested through the end of
the Severance Period than if it vested annually pro rata over its vesting period
shall, for purposes of this provision, be treated as though it vested annually
pro rata over its vesting period (e.g., if 100 RSUs were granted 2.7 years prior
to the date of termination and vested pro rata on the first five anniversaries
of the grant date and 100 RSUs were granted 1.7 years prior to the date of
termination and vested on the fifth anniversary of the grant date, then on the
date of termination 20 RSUs from the first award and 40 RSUs from the second
award would vest); and provided further that any amounts that would vest under
this provision but for the fact that outstanding performance conditions have not
been satisfied shall vest only if, and at such point as, such performance
conditions are satisfied (it being understood that performance conditions may be
satisfied during the twelve (12) month period following such termination of
employment); and

 

2

--------------------------------------------------------------------------------


 

(v)    any then vested options of Executive (including options vesting as a
result of (iii) or (iv) above) to purchase Company equity, shall remain
exercisable through the date that is eighteen months following the date of such
termination or, if earlier, through the scheduled expiration date of such
options.

 

The payment to Executive of the severance benefits described in this
Section 1(d) (including any accelerated vesting) shall be subject to Executive’s
execution and non-revocation within twenty-one (21) days following the date of
termination of Executive’s employment with the Company (or such longer period as
may be required by applicable law) of a general release of the Company and its
affiliates, in a form substantially similar to that used for similarly situated
executives of the Company and its affiliates, and which does not contain any
post-employment restrictions that are in addition to or longer than those to
which the Executive is already bound, and does not affect the Executive’s right
to indemnification (the “Release”), and Executive’s compliance with the
restrictive covenants set forth in Section 2 hereof.  Executive acknowledges and
agrees that the severance benefits described in this Section 1(d) constitute
good and valuable consideration for such release.

 

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following without Executive’s prior written consent: (A) the material
reduction in Executive’s title, duties or level of responsibilities as of the
Effective Date, excluding for this purpose any such reduction that is authorized
pursuant to this Agreement, (B) any material reduction in Executive’s Base
Salary, (C) the relocation of Executive’s principal place of employment outside
of New York, New York, (D) the failure of the Company to nominate Executive to
stand for election to the Board of Directors of the Company or the removal of
Executive from the Board of Directors of the Company, other than pursuant to a
termination of Executive’s employment due to death, Disability or Cause or a
voluntary termination of employment without Good Reason, or (E) the requirement
that Executive report to anyone other than the Reporting Officer or (F) any
other action or inaction that constitutes a material breach by the Company of
this Agreement, provided that in no event shall Executive’s resignation be for
“Good Reason” unless (x) an event or circumstance constituting “Good Reason”
shall have occurred and Executive provides the Company with written notice
thereof within thirty (30) days after Executive has knowledge of the occurrence
or existence of such event or circumstance, which notice specifically identifies
the event or circumstance that Executive believes constitutes Good Reason,
(y) the Company fails to correct the circumstance or event so identified within
thirty (30) days after the receipt of such notice, and (z) Executive resigns
within ninety (90) days after the date of delivery of the notice referred to in
clause (x) above.

 

(e)                                  OFFSET.  If Executive obtains other
employment during the period of time in which the Company is required to make
payments to Executive pursuant to Section 1(d)(i) above, the amount of any such
remaining payments or benefits to be provided to Executive shall be reduced by
the amount of cash compensation and benefits earned by Executive from such other
employment through the end of such period.  For purposes of this Section 1(e),
Executive shall have an obligation to inform the Company regarding Executive’s
employment status following termination and during the period of time in which
the Company is making payments to Executive under Section 1(d)(i) above.

 

3

--------------------------------------------------------------------------------


 

(f)                                   ACCRUED OBLIGATIONS.  As used in this
Agreement, “Accrued Obligations” shall mean the sum of (i) any portion of
Executive’s accrued but unpaid Base Salary through the date of death or
termination of employment for any reason, as the case may be; (ii) any
compensation previously earned but deferred by Executive (together with any
interest or earnings thereon) that has not yet been paid and that is not
otherwise to be paid at a later date pursuant to the executive deferred
compensation plan of the Company, if any, and (iii) any reimbursements that
Executive is entitled to receive under Section 3A(d)(i) of the Agreement.

 

(g)                                  NOTICE OF NON-RENEWAL.  Delivery by the
Company of a Notice of Non-Renewal shall constitute a termination of Executive’s
employment without Cause effective at the end of the then current Term. 
Delivery by Executive of a Notice of Non-Renewal shall constitute a termination
of Executive’s employment without Good Reason effective at the end of the then
current Term.

 

2.                                      CONFIDENTIAL INFORMATION;
NON-COMPETITION; NON-SOLICITATION; AND PROPRIETARY RIGHTS.

 

(a)                                 CONFIDENTIALITY.  Executive acknowledges
that, while employed by the Company, Executive will occupy a position of trust
and confidence.  The Company, its subsidiaries and/or affiliates shall provide
Executive with “Confidential Information” as referred to below.  Executive shall
not, except as may be required to perform Executive’s duties hereunder or as
required by applicable law, without limitation in time, communicate, divulge,
disseminate, disclose to others or otherwise use, whether directly or
indirectly, any Confidential Information regarding the Company and/or any of its
subsidiaries and/or affiliates.

 

“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates for financial reporting
purposes or otherwise generally made available to the public (other than by
Executive’s breach of the terms hereof) and that was learned or developed by
Executive in the course of employment by the Company or any of its subsidiaries
or affiliates, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information.  Executive acknowledges that such
Confidential Information is specialized, unique in nature and of great value to
the Company and its subsidiaries or affiliates, and that such information gives
the Company and its subsidiaries or affiliates a competitive advantage. 
Executive agrees to deliver or return to the Company, at the Company’s request
at any time or upon termination or expiration of Executive’s employment or as
soon thereafter as possible, all documents, computer tapes and disks, records,
lists, data, drawings, prints, notes and written information (and all copies
thereof) furnished by the Company and its subsidiaries or affiliates or prepared
by Executive in the course of Executive’s employment by the Company and its
subsidiaries or affiliates.  As used in this Agreement, “subsidiaries” and
“affiliates” shall mean any company controlled by, controlling or under common
control with the Company.

 

(b)                                 NON-COMPETITION.  In consideration of this
Agreement, and for other good and valuable consideration provided hereunder, the
receipt and sufficiency of which are hereby

 

4

--------------------------------------------------------------------------------


 

acknowledged by Executive, Executive hereby agrees and covenants that, during
Executive’s employment hereunder and for a period of twelve (12) months
thereafter (the “Restricted Period”), Executive shall not, without the prior
written consent of the Company, directly or indirectly, engage in or become
associated with a Competitive Activity.

 

For purposes of this Section 2(b),  (i) a “Competitive Activity” means any
business or other endeavor involving Similar Products if such business or
endeavor is in a country (including the United States) in which the Company (or
any of its businesses) provides, planned to provide or is otherwise developing
during Executive’s employment hereunder, such Similar Products; (ii) “Similar
Products” means any products or services that are the same or similar to any of
the types of products or services that the Company (or any of its businesses)
provides, has provided, planned to provide or is otherwise developing during
Executive’s employment hereunder; and (iii) Executive shall be considered to
have become “associated with a Competitive Activity” if Executive becomes
directly or indirectly involved as an owner, principal, employee, officer,
director, independent contractor, representative, stockholder, financial backer,
agent, partner, member, advisor, lender, consultant or in any other individual
or representative capacity with any individual, partnership, corporation or
other organization that is engaged in a Competitive Activity.

 

Notwithstanding the foregoing, Executive may make and retain investments during
the Restricted Period, for investment purposes only, in less than five percent
(5%) of the outstanding capital stock of any publicly-traded corporation engaged
in a Competitive Activity if the stock of such corporation is either listed on a
national stock exchange or on the NASDAQ National Market System if Executive is
not otherwise affiliated with such corporation.   Executive acknowledges that
Executive’s covenants under this Section 2(b) are a material inducement to the
Company’s entering into this Agreement.

 

(c)                                  NON-SOLICITATION OF EMPLOYEES.  Executive
recognizes that he will possess Confidential Information about other employees,
consultants and contractors of the Company and its subsidiaries or affiliates
relating to their education, experience, skills, abilities, compensation and
benefits, and inter-personal relationships with suppliers to and customers of
the Company and its subsidiaries or affiliates.  Executive recognizes that the
information he will possess about these other employees, consultants and
contractors is not generally known, is of substantial value to the Company and
its subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Executive because of
Executive’s business position with the Company.  Executive agrees that, during
Executive’s employment hereunder and for a period of eighteen (18) months
thereafter, Executive will not, directly or indirectly, hire or solicit or
recruit any employee of (i) the Company and/or (ii) its subsidiaries and/or
affiliates with whom Executive has had direct contact during his employment
hereunder, in each case, for the purpose of being employed by Executive or by
any business, individual, partnership, firm, corporation or other entity on
whose behalf Executive is acting as an agent, representative or employee and
that Executive will not convey any such Confidential Information or trade
secrets about employees of the Company or any of its subsidiaries or affiliates
to any other person except within the scope of Executive’s duties hereunder.

 

5

--------------------------------------------------------------------------------


 

(d)                                 NON-SOLICITATION OF BUSINESS PARTNERS. 
During Executive’s employment hereunder, and for a period of eighteen (18)
months thereafter, Executive shall not, without the prior written consent of the
Company, persuade or encourage any business partners or business affiliates of
(i) the Company and/or (ii) any of its subsidiaries and/or affiliates, in each
case, to cease doing business with the Company and/or any of its subsidiaries
and/or affiliates or to engage in any business competitive with the Company
and/or its subsidiaries and/or affiliates.

 

(e)                                  PROPRIETARY RIGHTS; ASSIGNMENT.  All
Employee Developments (defined below) shall be considered works made for hire by
Executive for the Company or, as applicable, its subsidiaries or affiliates, and
Executive agrees that all rights of any kind in any Employee Developments belong
exclusively to the Company.  In order to permit the Company to exploit such
Employee Developments, Executive shall promptly and fully report all such
Employee Developments to the Company.  Except in furtherance of his obligations
as an employee of the Company, Executive shall not use or reproduce any portion
of any record associated with any Employee Development without prior written
consent of the Company or, as applicable, its subsidiaries or affiliates. 
Executive agrees that in the event actions of Executive are required to ensure
that such rights belong to the Company under applicable laws, Executive will
cooperate and take whatever such actions are reasonably requested by the
Company, whether during or after the Term, and without the need for separate or
additional compensation.  “Employee Developments” means any idea, know-how,
discovery, invention, design, method, technique, improvement, enhancement,
development, computer program, machine, algorithm or other work of authorship,
developed or conceived during employment and reduced to practice during or
following the period of employment, that (i) concerns or relates to the actual
or anticipated business, research or development activities, or operations of
the Company or any of its subsidiaries or affiliates, or (ii) results from or is
suggested by any undertaking assigned to Executive or work performed by
Executive for or on behalf of the Company or any of its subsidiaries or
affiliates, whether created alone or with others, during or after working hours,
or (iii) uses, incorporates or is based on Company equipment, supplies,
facilities, trade secrets or inventions of any form or type.  All Confidential
Information and all Employee Developments are and shall remain the sole property
of the Company or any of its subsidiaries or affiliates.  Executive shall
acquire no proprietary interest in any Confidential Information or Employee
Developments developed or acquired during the Term.  To the extent Executive
may, by operation of law or otherwise, acquire any right, title or interest in
or to any Confidential Information or Employee Development, Executive hereby
assigns and covenants to assign to the Company all such proprietary rights
without the need for a separate writing or additional compensation.  Executive
shall, both during and after the Term, upon the Company’s request, promptly
execute, acknowledge, and deliver to the Company all such assignments,
confirmations of assignment, certificates, and instruments, and shall promptly
perform such other acts, as the Company may from time to time in its discretion
deem necessary or desirable to evidence, establish, maintain, perfect, enforce
or defend the Company’s rights in Confidential Information and Employee
Developments.

 

(f)                                   COMPLIANCE WITH POLICIES AND PROCEDURES. 
During the period that Executive is employed with the Company hereunder,
Executive shall adhere to the policies and standards of professionalism set
forth in the policies and procedures of the Company and IAC as they may exist
from time to time.

 

6

--------------------------------------------------------------------------------


 

(g)                                  SURVIVAL OF PROVISIONS.  The obligations
contained in this Section 2 shall, to the extent provided in this Section 2,
survive the termination or expiration of Executive’s employment with the Company
and, as applicable, shall be fully enforceable thereafter in accordance with the
terms of this Agreement.  If it is determined by a court of competent
jurisdiction that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by applicable
law.

 

3.                                      TERMINATION OF PRIOR AGREEMENTS.  This
Agreement constitutes the entire agreement between the parties and, as of the
Effective Date, terminates and supersedes any and all prior agreements and
understandings (whether written or oral) between the parties with respect to the
subject matter of this Agreement.  Executive acknowledges and agrees that
neither the Company nor anyone acting on its behalf has made, and is not making,
and in executing this Agreement, Executive has not relied upon, any
representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement.

 

4.                                      ASSIGNMENT; SUCCESSORS.  This Agreement
is personal in its nature and none of the parties hereto shall, without the
consent of the others, assign or transfer this Agreement or any rights or
obligations hereunder; provided, that the Company may assign this Agreement to,
or allow any of its obligations to be fulfilled by, or take actions through, any
affiliate of the Company and, in the event of the merger, consolidation,
transfer, or sale of all or substantially all of the assets of the Company (a
“Transaction”) with or to any other individual or entity, this Agreement shall,
subject to the provisions hereof, be binding upon and inure to the benefit of
such successor and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder, and in the event of
any such assignment or Transaction, all references herein to the “Company” shall
refer to the Company’s assignee or successor hereunder.

 

5.                                      WITHHOLDING.  The Company shall make
such deductions and withhold such amounts from each payment and benefit made or
provided to Executive hereunder, as may be required from time to time by
applicable law, governmental regulation or order.

 

6.                                      SECTION 409A OF THE INTERNAL REVENUE
CODE.

 

(a)                                 This Agreement is not intended to constitute
a “nonqualified deferred compensation plan” within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended, and the rules and regulations
issued thereunder (“Section 409A”).  It is intended that any amounts payable
under this Agreement and the Company’s and Executive’s exercise of authority or
discretion hereunder shall comply with and avoid the imputation of any tax,
penalty or interest under Section 409A of the Code.  This Agreement shall be
construed and interpreted consistent with that intent.

 

(b)                                 For purposes of this Agreement, a
“Separation from Service” occurs when Executive dies, retires or otherwise has a
termination of employment with the Company that constitutes a “separation from
service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.

 

7

--------------------------------------------------------------------------------


 

(c)                                  If Executive is a “specified employee”
within the meaning of Treasury Regulation Section 1.409A-1(i) as of the date of
Executive’s Separation from Service, Executive shall not be entitled to any
payment or benefit pursuant to Section 1(d) that constitutes nonqualified
deferred compensation under Section 409A until the earlier of (i) the date which
is six (6) months after his or her Separation from Service for any reason other
than death, or (ii) the date of Executive’s death.  The provisions of this
paragraph shall only apply if, and to the extent, required to avoid the
imputation of any tax, penalty or interest pursuant to Section 409A.  Any
amounts otherwise payable to Executive upon or in the six (6) month period
following Executive’s Separation from Service that are not so paid by reason of
this Section 6(c) shall be paid (without interest) as soon as practicable after
the date that is six (6) months after Executive’s Separation from Service (or,
if earlier, as soon as practicable after the date of Executive’s death).

 

(d)                                 To the extent that any reimbursement
pursuant to this Agreement is taxable to Executive, Executive shall provide the
Company with documentation of the related expenses promptly so as to facilitate
the timing of the reimbursement payment contemplated by this paragraph, and any
reimbursement payment due to Executive pursuant to such provision shall be paid
to Executive on or before the last day of Executive’s taxable year following the
taxable year in which the related expense was incurred.  Such reimbursement
obligations pursuant to this Agreement are not subject to liquidation or
exchange for another benefit and the amount of such benefits that Executive
receives in one taxable year shall not affect the amount of such benefits that
Executive receives in any other taxable year.

 

(e)                                  In no event shall the Company be required
to pay Executive any “gross-up” or other payment with respect to any taxes or
penalties imposed under Section 409A with respect to any benefit paid to
Executive hereunder.  The Company agrees to take any reasonable steps requested
by Executive to avoid adverse tax consequences to Executive as a result of any
benefit to Executive hereunder being subject to Section 409A, provided that
Executive shall, if requested, reimburse the Company for any incremental costs
(other than incidental costs) associated with taking such steps.  All payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under Section 409A.

 

(f)                                   For purposes of Section 409A, Executive’s
right to receive any “installment” payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.

 

7.                                      HEADING REFERENCES.  Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.  References to
“this Agreement” or the use of the term “hereof” shall refer to these Standard
Terms and Conditions and the Employment Agreement attached hereto, taken as a
whole.

 

8.                                      REMEDIES FOR BREACH.  Executive
expressly agrees and understands that Executive will notify the Company in
writing of any alleged breach of this Agreement by the Company, and the Company
will have thirty (30) days from receipt of Executive’s notice to cure any such
breach.  Executive expressly agrees and understands that in the event of any
termination of Executive’s employment by the Company during the Term, the
Company’s contractual

 

8

--------------------------------------------------------------------------------


 

obligations to Executive shall be fulfilled through compliance with its
obligations under Section 1 of the Standard Terms and Conditions.

 

Executive expressly agrees and understands that the remedy at law for any breach
by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms.  Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation.  Nothing in this Agreement shall be deemed to limit the
Company’s remedies at law or in equity for any breach by Executive of any of the
provisions of this Agreement, including Section 2, which may be pursued by or
available to the Company.

 

9.                                      WAIVER; MODIFICATION.  Failure to insist
upon strict compliance with any of the terms, covenants, or conditions hereof
shall not be deemed a waiver of such term, covenant, or condition, nor shall any
waiver or relinquishment of, or failure to insist upon strict compliance with,
any right or power hereunder at any one or more times be deemed a waiver or
relinquishment of such right or power at any other time or times.  This
Agreement shall not be modified in any respect except by a writing executed by
each party hereto.

 

10.                               SEVERABILITY.  In the event that a court of
competent jurisdiction determines that any portion of this Agreement is in
violation of any law or public policy, only the portions of this Agreement that
violate such law or public policy shall be stricken.  All portions of this
Agreement that do not violate any statute or public policy shall continue in
full force and effect.  Further, any court order striking any portion of this
Agreement shall modify the stricken terms as narrowly as possible to give as
much effect as possible to the intentions of the parties under this Agreement.

 

11.                               INDEMNIFICATION.  The Company shall indemnify
and hold Executive harmless for acts and omissions in Executive’s capacity as an
officer, director or employee of the Company to the maximum extent permitted
under applicable law; provided, however, that neither the Company, nor any of
its subsidiaries or affiliates shall indemnify Executive for any losses incurred
by Executive as a result of acts described in Section 1(c) of this Agreement.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

Date: November 21, 2017

 

 

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

 

/s/ Gregg Winiarski

 

By:

Gregg Winiarski

 

Title:

Executive Vice President, General Counsel

 

 

 

 

/s/ Joseph Levin

 

JOSEPH LEVIN

 

--------------------------------------------------------------------------------


 

Schedule A

 

Pre-Existing Awards

 

IAC Stock Options

 

Grant Date

 

Strike Price

 

Total Options
Outstanding

 

Vested as of
Effective Date

 

Unvested as of
Effective Date

 

2/2/12

 

$

45.78

 

112,500

 

112,500

 

0

 

2/12/12

 

$

60.00

 

100,000

 

100,000

 

0

 

8/1/14

 

$

66.30

 

100,000

 

75,000

 

25,000

 

6/24/15

 

$

77.26

 

200,000

 

100,000

 

100,000

 

6/24/15

 

$

77.26

 

200,000

 

100,000

 

100,000

 

2/10/16

 

$

40.37

 

200,000

 

50,000

 

150,000

 

2/10/17

 

$

76.00

 

300,000

 

0

 

300,000

 

 

IAC RSUs

 

Grant Date

 

Total RSUs Granted

 

Vested as of
Effective Date

 

Unvested as of
Effective Date

 

7/29/14

 

175,000

 

87,500

 

87,500

 

2/10/16

 

100,000

 

33,333

 

66,667

 

 

--------------------------------------------------------------------------------